Citation Nr: 1747838	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder.

2. Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

For the reasons below, the exact duration and nature of the Veteran's service is unclear. There is documentation suggesting that she served in the Louisiana Air National Guard from May 19, 1980 to September 27, 1980, California Air National Guard from September 28, 1980 to February 23, 1982 with additional service in the California Air National Guard from December 1, 1983 to April 29, 1989, and finally the Army National Guard from April 7, 2000 to January 13, 2003. The Board observes that these dates are subject to change, pending development which will be discussed below.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In December 2015, the Board remanded the Veteran's appeal for additional evidentiary development. The Board notes that as a result of this development, several claims for service connection were granted. By way of a November 2016 rating decision, service connection for a cervical spine disability was granted. The issues of service connection for right and left upper extremity radiculopathy were also granted. The remaining issues listed on the title page have since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's December 2015 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to obtain any outstanding service treatment records and for additional medical opinions.

Outstanding Records

VA has a statutory duty to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as a service department. VA may only end these efforts if it has concluded that the records sought do not exist or that further attempts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).

In this case, the Veteran's complete service treatment records have not yet been obtained. Given the nature of her contentions regarding the issues on appeal, such records are highly relevant. The Veteran has testified that that her headache disorder had its onset when she was serving at Moffett Field Naval Air Station in California.  She also claims she received foot surgery at Travis Air Force Base in California.  

The AOJ made prior requests for service treatment records, which identified the Veteran's service branch as the Air Force and her period of service as December 1983 to April 1989. The response indicates that the requested records "were reported missing on 04/07/1992 and only the personnel portion of the record was retired to NPRC." Another search acquired only the medical examination report dated April 1980, the time of the Veteran's entrance into the Louisiana Air National Guard. No other records from this period of service were found.

It is possible that the Veteran's service treatment records were difficult to locate because the file includes unclear and confusing information about the nature and dates of her service. Her electronic claims file includes two certificates of release or discharge from active duty (Form DD-214) or equivalent forms. One of these indicates active duty in the Air Force between December 1983 and April 1989. But according to her personnel records, she joined the California Air National Guard in November 1985. Her claims for education benefits from the late 1980s identify her as a reservist in the California Air National Guard, and a VA report of contact form indicates that she left the Air National Guard in November 1991, not in April 1989.  Another DD-214 form indicates active duty in the Louisiana Air National Guard from May 1980 to September 1980. According to one of her DD-214 forms, the Veteran's place of separation in April 1989 was the Naval Air Station in Moffett Field, California. 

A direct request to the Clinic at Moffett Naval Air Station - where the Veteran claims she frequently received treatment for headaches - would likely be futile because, in 1991, the Federal Base Closure and Realignment Commission decided to close Moffett Field Naval Air Station and, in 1994, the Department of Defense transferred the property to NASA. See 65 Fed. Reg. 37,802, 37,803 (June 16, 2000).  But a response from the Air Reserve Personnel Center - mentioned in a March 2011 letter from the California Adjutant General - is not in the file and there is no indication that the RO attempted to contact the Air Force Military Personnel Center, another possible location for the appellant's records, or the Air National Guard Headquarters at Travis Air Force Base, the location of the Veteran's claimed foot surgery.

Pursuant to the Board's December 2015 remand, the AOJ was directed to make additional attempts to obtain the Veteran's missing service treatment records. Some of the Veteran's pay information was received from the Defense Finance Accounting Service (DFAS), but it only covers a period between 1980 and 1984. Other records obtained from the Defense Personnel Records Information Retrieval System (DPRIS) contains information from the Veteran's service in the Army National Guard from April 2000 to January 2003. Notably, her discharge paperwork states that her records would be forwarded to the Department of the Army and the Air Force Headquarters, Louisiana National Guard, Office of the Adjutant General, Jackson Barracks in New Orleans, Louisiana. 

Under these circumstances, it appears that the AOJ has not exhausted all possible avenues of development and additional action is required. On remand, the AOJ should make an additional attempt to obtain and associate with the claims file the Veteran's complete service medical records, including both active duty and National Guard records.  

Bilateral Foot Disorder

The Veteran seeks entitlement to service connection for a bilateral foot disorder. As discussed above, a majority of the Veteran's service treatment records are missing. 

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA examination for her bilateral foot disorder in July 2016. The Veteran reported that her foot problems began in service and that stated that her feet and toes were squashed by the required shoes. She indicated that she eventually had foot surgery in the 1980s, wherein it was described as a procedure to remove the corns from her feet. The examiner provided a diagnosis of bilateral degenerative arthritis of the feet. Diagnostic testing results were reported as follows: 

There are mild arthritic changes at the first metatarsophalangeal joint. Possible surgical resection of the distal aspect of the proximal phalanx of the fifth toe. There is a punctate density in the soft tissues adjacent to the tuft of the fifth toe that may represent postsurgical change or possible foreign body. Minimal arthritic changes of the dorsum of the midfoot. No other significant arthritic changes demonstrated. The bony structure show no acute fracture or dislocation. Tiny enthesophyte of the posterior calcaneus. No acute soft tissue findings. 

The examiner remarked that "it is unlikely that the arthritis of the feet is related to the calluses in the service." 

An addendum opinion was obtained in October 2016. The examiner commented that the Air National Guard records from Travis Air Force Base pertaining to the Veteran's claimed foot surgery were not available for review. However, an April 2000 Army National Guard enlistment report and April 1980 Air National Guard report were negative for any complaints related to the feet. The examiner stated that "current findings of submet 1 and heel callous are less likely than not related to military service," primarily due to the fact that the Veteran's enlistment report from 2000 noted normal feet. The examiner then commented that the July 2016 diagnostic testing was consistent with the Veteran's assumed foot surgery in the 1980s. The examiner reported that that diagnostic testing showed that the Veteran's foot condition is related to the normal aging process and did not onset in service. 

The Board observes that it appears that the VA examiners have rendered conflicting diagnoses. Specifically, the July 2016 VA examiner provided a diagnosis of bilateral degenerative arthritis of the feet and determined that any arthritis is unrelated to the Veteran's assumed calluses experienced in service. There was no rationale provided. However, it appears October 2016 VA examiner based her negative etiological opinion on "current findings of submet 1 and heel callous" and no discussion of arthritis was provided. Based on the above, a new VA opinion is necessary to clarify the diagnosis of the Veteran bilateral foot disorder and to determine the nature and etiology of any diagnosed bilateral foot disorder. 

Headache Disorder

Regarding her claim of service connection for a headache disorder, several lay statements suggested that the Veteran's headaches onset in service and were related to her neck pain, which has now been service-connected as a cervical spine disability. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA examination in July 2016. The Veteran complained of headache pain and suggested that the pain may be related to sinus pressure and allergies. The examiner did not provide an etiological opinion. 

An addendum opinion was obtained in November 2016. The examiner stated that there are no service treatment records available to indicate that Veteran suffered from headaches while in service. Therefore, there is no link between the Veteran's headache disorder and her time of service. The examiner commented that her opinion is subject to change if any further service treatment records can be located. There was no opinion regarding secondary service connection, which is now relevant to the Veteran's claim.

Based on the Veteran's assertions that her headaches are related to her neck pain, the Board finds that the Veteran has raised a theory of secondary service connection. Importantly, service connection for a cervical spine disability was granted soon after the November 2016 VA examiner provided her opinion. Moreover, the November 2016 VA examiner did not consider the lay statements in support of the Veteran's claim. As such, another VA opinion is required. 

Accordingly, the case is REMANDED for the following action:
1. The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and Air National Guard Headquarters at Travis Air Force Base in California and any appropriate Air Force Reserve or Army Guard Bureau (including the Department of the Army and the Air Force Headquarters, Louisiana National Guard, Office of the Adjutant General, Jackson Barracks in New Orleans, Louisiana) as well as the DFAS, with a request that they verify each and every period of the Veteran's Air Force and Air National Guard Service, including any service/deployments at Moffett Naval Air Station in California. This verification should include a classification as to whether the service in question was active duty, active duty for training, and/or inactive duty for training. DFAS and the AOJ must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty training, etc.). Past attempts to contact DFAS only yielded results from 1980-1984, but it appears that the Veteran served through 1989, with additional service from 2000-2003.

2. Following receipt of that information, the AOJ should obtain any additional service treatment records corresponding to such service and provide a list denoting and specifying dates of service. If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ should then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. Thereafter, and regardless of whether additional service treatment records are located, obtain addendum opinions from the November 2016 VA examiners (or similarly situated examiners) to (1) clarify any diagnosis of the Veteran's claimed bilateral foot disorder; (2) determine the nature and etiology of any diagnosed bilateral foot disorder and (3) determine the nature and etiology of the Veteran's headache disorder, to include as secondary to service-connected cervical spine disability and right and left upper extremity radiculopathy. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

The examiner(s) should respond to the following:

(1) Please clarify any diagnosis pertaining to the Veteran's claimed bilateral foot disorder. 

(2) For any diagnosed bilateral foot disorder, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that such had its onset in, or is otherwise related to, the Veteran's military service.

(3) For the Veteran's headache disorder, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that such had its onset in, or is otherwise related to, her military service.

If not directly related to service, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's headache disorder was caused by the Veteran's service-connected cervical spine disability and right and left upper extremity radiculopathy.

If the Veteran's headache disorder was not caused by her service-connected disabilities, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's cervical spine disability and right and left upper extremity radiculopathy aggravated her headache disorder.

In offering any opinion, the examiner must consider the full record, to include the lay statements in support of the Veteran's claim. The examiner should also reconcile any prior report, if necessary. The rationale for any opinions offered should be provided. If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, then the Veteran should be scheduled for such an examination. 

3. The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner documented his/her consideration of all records. If the reports are deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claims. Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




